Citation Nr: 1747702	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  14-09 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for service-connected degenerative arthritis of the lumbar spine in excess of 20 percent prior to October 11, 2011, and in excess of 40 percent thereafter.

2.  Entitlement to an increased rating for service-connected radiculopathy of the right lower extremity in excess of 40 percent from July 12, 2011.

(The issues of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD); entitlement to an increased rating in excess of 10 percent for service-connected degenerative arthritis of the right hip, prior to April 18, 2016; entitlement to an increased rating in excess of 20 percent for service-connected degenerative arthritis of the right hip from April 18, 2016, thereafter; entitlement to service connection for an intestinal disease; entitlement to service connection for an appendix condition; entitlement condition/Crohn's to service connection for a gall bladder condition; and entitlement to service connection for a head injury are addressed in a separate decision.)

REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1976 to August 1979.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).	


FINDING OF FACT

On October 3, 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran pertinent to the issue of entitlement to an increased rating for service-connected degenerative arthritis of the lumbar spine in excess of 20 percent prior to October 11, 2011, and in excess of 40 percent thereafter, are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of a substantive appeal by the Veteran pertinent to the issue of entitlement to an increased rating for service-connected radiculopathy of the right lower extremity in excess of 40 percent from July 12, 2011, are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Appeal Withdrawn Per the Veteran's Request

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2017). 

In an October 2017 Statement in Support of Claim, the Veteran requested to "cancel all issues on his Appeal regarding his BVA Video Hearing."  VA called the Veteran to clarify his request and the Veteran confirmed that he wished to withdraw all issues on appeal as he was satisfied with the award of a 100 percent combined schedular rating from February 1, 2017.  Once the Board received the Veteran's statement withdrawing the claims and that statement was reduced to writing, there remained no allegations of error of fact or law for appellate consideration.  The Board does not have jurisdiction to review the increased rating claims for degenerative arthritis of the lumbar spine and radiculopathy of the right lower extremity and therefore, they are dismissed.  38 U.S.C.A. § 7105 (d) (5) (West 2014).

ORDER

The appeal seeking an increased rating for service-connected degenerative arthritis of the lumbar spine in excess of 20 percent prior to October 11, 2011, is dismissed.

The appeal seeking an increased rating for service-connected degenerative arthritis of the lumbar spine in excess of 40 percent from October 11, 2011, thereafter, is dismissed.

The appeal seeking an increased rating for service-connected radiculopathy of the right lower extremity in excess of 40 percent is dismissed.



____________________________________________
S. B. MAYS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


